Case 2:20-cv-01241-DSF-AS Document 18 Filed 08/10/20 Page 1 of 1 Page ID #:83




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




    CARMEN JOHN PERRI,                   CV 20-1241 DSF (ASx)
        Plaintiff,
                                         Order DISMISSING Case
                    v.

    CURTIS WILSON COST,
        Defendant.



      On June 11, 2020, the Court issued an order finding that service on
   the Defendant in this matter was not adequate under federal or
   California law. The Court ordered service to be made on Defendant no
   later than July 10, 2020. Plaintiff was further admonished that
   “Plaintiff is to file proof that Defendant has been served with process by
   that date or Defendant will be dismissed from the case without
   prejudice.”

      No proof of service has been filed as of the date of this order.
   Therefore, the case is DISMISSED WITHOUT PREJUDICE for failure
   to serve.

      IT IS SO ORDERED.



    Date: August 10, 2020                ___________________________
                                         Dale S. Fischer
                                         United States District Judge
